Citation Nr: 1452392	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a personality disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to an evaluation in excess of 50 percent for bipolar disorder.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Veteran represented by:	Paul Goodson, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The appellant served in the New Jersey Army National Guard and had active duty for training (ACDUTRA) from January 9, 2004, to February 17, 2004.  She has been granted service connection for bipolar disorder based on her period of ACDUTRA, thereby establishing veteran status.

These matters come before the Board of Veterans Appeals (Board) on appeal from June 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that proceeding is of record.  
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents that are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
  

The issues of entitlement to service connection for a right knee disorder, entitlement to an increased rating for bipolar disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to her claims of entitlement to service connection for a left knee disorder, a back disorder, a left hip disorder, a right hip disorder, and a personality disorder.
.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with respect to the issues of entitlement to service connection for a left knee disorder, a back disorder, a left hip disorder, a right hip disorder, and a personality disorder have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2014). 

At the May 2013 Board hearing, the Veteran and her representative indicated that they wanted to withdraw the issues of entitlement to service connection for a left knee disorder, a back disorder, a left hip disorder, a right hip disorder, and a personality disorder. See May 2013 hearing transcript, pages 2, 31-33. See also Tomlin v. Brown, 5 Vet. App. 355 (1993).   Thus, there remains no allegation of error of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those matters, and they are dismissed.


ORDER

Entitlement to service connection for a left knee disorder is dismissed.

Entitlement to service connection for a back disorder is dismissed.

Entitlement to service connection for a left hip disorder is dismissed.

Entitlement to service connection for a right hip disorder is dismissed.

Entitlement to service connection for a personality disorder is dismissed.


REMAND

At the May 2013 hearing, the Veteran indicated that was seeing a VA orthopedist for treatment of her right knee and stated that she received all of her treatment for her bipolar disorder through VA.  However, the claims file does not contain any VA medical records dated since June 2012.  Therefore, remand is necessary to obtain all outstanding treatment records prior to adjudication.

The Board also notes that the Veteran was last afforded a VA examination in August 2010 in connection with her claim for an increased evaluation for bipolar disorder.  At the May 2013 hearing, she testified as to symptoms that suggest that her disability may have worsened since her last examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's bipolar disorder.

Lastly, a decision on the claims for service connection and an increased evaluation could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection and an increased evaluation must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right knee disorder and bipolar disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should obtain any outstanding VA medical records dated from February 2004 to the present that are relevant to the claims on appeal.

2.  The AOJ should print legible copies of the SSA records contained on the CD and associate them with the claims file or VBMS/Virtual VA.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected bipolar disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bipolar disorder. 

The examiner should report all signs and symptoms necessary for rating the Veteran's bipolar disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional medical opinion regarding the Veteran's right knee disorder and/or TDIU claims.

5.  When the development requested has been completed, the claims should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


